       Case 2:19-cr-00206-WFN        ECF No. 48   filed 02/17/21   PageID.156 Page 1 of 12



 1   William D. Hyslop
     United States Attorney
 2
     Eastern District of Washington
 3   Richard R. Barker
 4
     Assistant United States Attorney
     Post Office Box 1494
 5   Spokane, WA 99210-1494
 6   Telephone: (509) 353-2767

 7                      UNITED STATES DISTRICT COURT
 8                 FOR THE EASTERN DISTRICT OF WASHINGTON
 9 UNITED STATES OF AMERICA,
10
                        Plaintiff,                     Case No. 2:19CR00206-WFN-1
11
12            v.                                       United States’ Sentencing
                                                       Memorandum and Response to
13 JAMES PHILLIP MONAGHAN, III,                        Defendant’s Objections
14
                       Defendant.
15
16         The Plaintiff, the United States of America, by and through William D. Hyslop,
17   United States Attorney for the Eastern District of Washington, and Assistant United
18   States Attorney Richard R. Barker, submits the following sentencing memorandum.
19   For the reasons set forth below, and consistent with the parties’ Federal Rule of
20   Criminal Procedure 11(c)(1)(C) plea agreement, the United States respectfully asks
21   the Court to sentence the Defendant, James Phillip Monaghan, III, to forty months’
22
     imprisonment followed by ten years’ supervised release.
23
                                 STATEMENT OF FACTS
24
           As set forth in the Presentence Investigation Report, ECF No. 44, and related
25
     discovery in this case, on or about November 2, 2019, Defendant sexually assaulted
26
     Minor 1, who was sixteen years old at the time, while Minor 1 was incapacitated and
27
     unable to consent. Specifically, Defendant approached Minor 1 while she was asleep,
28


     United States’ Sentencing Memorandum – 1
       Case 2:19-cr-00206-WFN       ECF No. 48    filed 02/17/21   PageID.157 Page 2 of 12



 1   removed her clothes and penetrated Minor 1’s vagina with his penis. ECF No. 44 at
 2   ¶¶ 8-16.
 3         According to Defendant’s own account of the assault, he was at a friend’s trailer
 4   in Nespelem, Washington on the evening of November 2, 2019. While there,
 5   Defendant heard other voices from inside the trailer, including that of Minor 1.
 6   Defendant then walked from a back room in the trailer into the kitchen to get a drink.
 7   On the way, he passed by the middle room where he saw Minor 1, laying on the bed.
 8   After grabbing the drink from the kitchen, Defendant entered the room where Minor
 9
     1 was asleep, began kissing her face, and started touching Minor 1’s vagina under her
10
     sweatpants. Minor 1 was unable to resist because she had been drinking that evening
11
     and had fallen asleep. She was unconsciousness, but this did not deter the Defendant.
12
     See id. at ¶ 10.
13
           While Defendant was engaging in sexual contact with Minor 1, a friend of
14
     Minor 1 walked into the room and saw Defendant touching Minor 1’s vagina. At this
15
     point, Defendant was told to leave the trailer, which he did. Although Defendant
16
     exited the trailer, he hid next to one of the cars in the yard, as another car was pulling
17
     up. Even though Defendant was kicked out of the trailer, he was not still was not
18
     deterred. See id.
19
           A few minutes after the car pulled up, Defendant went back inside through the
20
21
     front door. Defendant then proceeded to remove Minor 1’s pants without her consent.

22   He also removed all of his own clothing and began having vaginal intercourse with

23   Minor 1. Even though Minor 1 was asleep, Defendant was not deterred. He vaginally
24   raped his sleeping victim. See id. at ¶11.
25           Less than five minutes after Defendant vaginally penetrated his victim, Minor
26   1’s friend again walked into the bedroom and saw Defendant having sexual
27   intercourse with Minor 1, who was asleep. The friend yelled, “You’re raping her.
28   She’s only 16 and you’re 22, that’s not right!” The friend again told Defendant to

     United States’ Sentencing Memorandum – 2
       Case 2:19-cr-00206-WFN       ECF No. 48   filed 02/17/21   PageID.158 Page 3 of 12



 1   leave. Defendant, still undeterred, initially ignored the friend and continued having
 2   unconsented vaginal intercourse with Minor 1. He continued for a short time, until
 3   he ejaculated.
 4         Finally, Defendant got dressed. At this point, the friend began throwing things
 5   at Defendant. The friend also grabbed a baseball bat and chased Defendant out of the
 6   trailer. Only then did Defendant leave, after sexually assaulting Minor 1 – affecting
 7   her life forever. See id. at ¶11.
 8         Defendant reported the offense the next day. If he had not done so, it is possible
 9
     that law enforcement may not have been able to effectively prosecute this case. Minor
10
     1 did not have any memory of what happened and did not report the assault. When
11
     law enforcement found her (i.e., after Defendant confessed to the crime), Minor 1
12
     explained that she remembered only being intoxicated and feeling pain in her vaginal
13
     area the next morning. Minor 1 could not remember any details of the rape, and there
14
     was no forensic evidence – likely because Minor 1 showered the morning after the
15
     assault. Id. at ¶13.
16
           Notwithstanding that Minor 1 had no recollection of the offense, one of her
17
     friends witnessed the assault and corroborated Defendant’s confession. This friend,
18
     however, did not report the assault herself. Rather, she was identified as a result of
19
     Defendant’s confession. Notably, the friend initially indicated that she did not want
20
21
     to cooperate with law enforcement. See id. at ¶14.

22                          RESPONSE TO DEFENSE OBJECTIONS
23         In response to the draft PSIR, Defendant lodged objections to two
24   enhancements identified in the PSIR:        (1) application of the vulnerable victim
25   enhancement pursuant to USSG §3A1.1(b)(1); and (2) application of the repeat and
26   dangerous offender enhancement pursuant to USSG § 4B1.5(b)(1). The United
27   States’ position on these enhancements is set forth below:
28


     United States’ Sentencing Memorandum – 3
       Case 2:19-cr-00206-WFN       ECF No. 48    filed 02/17/21   PageID.159 Page 4 of 12



 1         (1) Vulnerable Victim Enhancement
 2         Under USSG §3A1.1(b)(1), a defendant is subject to a 2-level upward
 3   adjustment when a Defendant knew, or should have known, that the victim of the
 4   offense was a vulnerable victim. The comments to this guideline specify that this
 5   enhancement applies to offenses involving an “unusual vulnerability,” but only if that
 6   vulnerability is not already incorporated into the offense guideline:
 7         Subsection (b) applies to offenses involving an unusually vulnerable
 8         victim in which the defendant knows or should have known of the
           victim’s unusual vulnerability. . . .
 9
10         Do not apply subsection (b) if the factor that makes the person a
           vulnerable victim is incorporated in the offense guideline. For example,
11
           if the offense guideline provides an enhancement for the age of the
12         victim, this subsection would not be applied unless the victim was
13
           unusually vulnerable for reasons unrelated to age.

14   USSG §3A1.1(b)(1), note 2.
15
           Defendant’s position is that the offense guideline, USSG § 2A3.1(a)(2) takes
16
17   into account the victim’s vulnerability – i.e., the victim’s intoxication to the point of
18
     unconsciousness. See ECF No. 45 at 2. Though the United States agrees that the
19
     offense of conviction, 18 U.S.C. § 2242(2), takes into account the victim’s incapacity,
20
21   it is less clear that the offense guideline takes her intoxication into account.
22
           At least one Circuit court to address the vulnerable victim adjustment in the
23
24   context § 2242(2) prosecutions has applied the adjustment on facts similar to those at
25   issue here. See United States v. Betone, 636 F.3d 384, 388 (8th Cir. 2011) (upholding
26
     a vulnerable victim enhancement on a § 2242(2) conviction where the victim “passed
27
28   out” from intoxication). Although counsel for the United States is unaware of any

     United States’ Sentencing Memorandum – 4
       Case 2:19-cr-00206-WFN      ECF No. 48    filed 02/17/21   PageID.160 Page 5 of 12



 1   published decision in the Ninth Circuit applying the adjustment in a 2242(2) case, the
 2
     Ninth Circuit has applied the adjustment on facts similar to those at issue here, albeit
 3
 4
     in an unpublished decision. See United States v. Crudden, 76 F.3d 389, 1996 WL

 5   19195 (9th Cir. 1995). In Crudden, the Ninth Circuit explained:
 6
           The district court properly found that the defendant was aware of the
 7         victim’s unusual vulnerability because she was intoxicated and sleeping
 8         at the time of the sexual abuse. The victim’s mental and physical
           condition prevented her from resisting the abuse. Therefore, the district
 9
           court was correct in applying the vulnerable victim adjustment to the
10         defendant’s sentence.
11
     Id. Notably, Crudden was decided in the context of a violation of 18 U.S.C. § 2243(a)
12
13
     (statutory rape), and not §2242(2) (sexual abuse of a minor). This distinction could be

14   relevant to the Court’s determination given that the offense guideline for prosecutions
15
     under § 2243(a) differs from the offense guideline for prosecutions pursuant to §
16
17   2242(2). Compare USSG § 2A3.2 (Criminal Sexual Abuse of a Minor under the Age
18
     of Sixteen Years (Statutory Rape)) with USSG § 2A3.1 (Criminal Sexual Abuse).
19
           (2) Repeat and Dangerous Offender Adjustment
20
21
           USSG § 4B1.5 provides for a five-point upward adjustment where the

22   prohibited sexual conduct occurred on at least two separate occasions with the minor

23   victim. Specifically, note 4(B)(i) to USSG §4B1.5 instructs that the “pattern” required
24   for application of the enhancement is established “if on at least two separate
25   occasions, the defendant engaged in prohibited sexual conduct with a minor.” The
26   word “separate” is not defined, which would be of no consequence, except in a unique
27   case such as this one.
28


     United States’ Sentencing Memorandum – 5
       Case 2:19-cr-00206-WFN      ECF No. 48    filed 02/17/21   PageID.161 Page 6 of 12



 1         This case involves one minor victim who was sexually assaulted by the
 2   Defendant over the course of approximately one hour, if not less. The minor victim
 3   has no recollection of the assault, including the number of times she was assaulted.
 4   Defendant described touching the victim’s vagina under her clothing before being told
 5   to leave by Minor 1’s friend. Shortly thereafter, Defendant returned and vaginally
 6   penetrated the victim.
 7         The commentary to U.S.S.G. § 4B1.5(b)(1) details an “occasion” on which the
 8   defendant engaged in prohibited conduct can be considered for purposes of §
 9
     4B1.5(b)(1) “without regard to whether the occasion . . . occurred during the course
10
     of the instant offense.” See U.S.S.G. § 4B1.5 cmt. n. 4(B)(ii)(I). The Guideline does
11
     suggest that each “occasion” need not be with a different minor. In fact, the April 30,
12
     2003 amendment to the guideline changed “two minor victims” to read “a minor.”
13
     See U.S.S.G. § 4B1.5, comment. (n.4(B)(i)) (Nov. 2002).
14
           The remaining issue is whether or not “two occasions” can be found from two
15
     acts of penetration, even if they occur very close in time, within approximately one
16
     hour or less, with the same victim. The government has not identified any controlling
17
     authority directly on point; however, as set forth in Defendant’s Sentencing
18
     Memorandum, Judge Rice recently declined to apply the §4B1.5 enhancement on
19
     somewhat similar facts, where a defendant sexually assaulted his victim two times
20
21
     during a single day. See United States v. Flett, 2:18-CR-00231-TOR. In addition, the

22   government would note that the Guideline is intended to identify “repeat sex

23   offenders,” who pose “a continuing danger to the public.” See U.S.S.G. § 4B1.5 cmt.
24   Background.
25                            SENTENCING CALCULATIONS
26         The government agrees with the United States Probation Office that
27   Defendant’s criminal history category is I. See ECF No. 44 at ¶98. The United States
28   also agrees that while the Defendant may be sentenced up to lifetime of supervised

     United States’ Sentencing Memorandum – 6
       Case 2:19-cr-00206-WFN      ECF No. 48   filed 02/17/21   PageID.162 Page 7 of 12



 1   release, his guideline for supervised release is five years. Id. In the event that the
 2   Court agrees with U.S. Probation’s calculations, Defendant’s total offense level is 34,
 3   resulting in an advisory guidelines range of 151 months – 188 months incarceration.
 4   See id.
 5         To the extent that the Court declines to apply a five-point upward adjustment
 6   pursuant to USSG §4B1.5(b)(1) (Repeat and Dangerous Offender), Defendant’s total
 7   offense level would be 29, resulting in an advisory guidelines range of 87 – 108
 8   months. Whatever his range, the Court may also take into account the measure of
 9
     Defendant’s acceptance of responsibility and/or his diminished mental health
10
     capacity, which currently are not factored into the advisory guideline range calculated
11
     by U.S. Probation. See USSG §§ 5K2.13 and 5K2.16.
12
           Based on these calculations and the totality of the record in this unique case,
13
     the government stands by the plea agreement pursuant to Rule 11(c)(1)(C), and
14
     recommends a sentence of 40 months imprisonment, followed by a 10 year period of
15
     supervised release.
16
                  SENTENCING FACTORS UNDER 18 U.S.C. § 3553(a)
17
           In determining the appropriate sentence, the Court should consider the factors
18
     as set forth in 18 U.S.C. § 3553(a).
19
           1. The nature and circumstances of the offense and the history and
20
              characteristics of Defendant.
21         The circumstances of the offense involve Defendant’s egregious sexual assault
22
     of Minor 1, a sixteen-year-old child. Although Minor 1 does not have a specific
23
     memory of the assault, she is well aware of what happened, and she will continue to
24
     suffer from the effects of being sexually assaulted in her youth. Her community,
25
     which is a small one, is also aware of the assault, given that members of the
26
     community posted on Facebook about Defendant’s conduct, albeit without referencing
27
     Minor 1 by name.
28


     United States’ Sentencing Memorandum – 7
       Case 2:19-cr-00206-WFN      ECF No. 48    filed 02/17/21   PageID.163 Page 8 of 12



 1         Defendant’s history and characteristics are concerning. While Defendant has no
 2   prior criminal history, his mental health and traumatic brain injury appear to have
 3   contributed to this offense – creating an impulsivity and failure to appreciate the
 4   consequences of his actions – consequences not only for Defendant, but consequences
 5   for Minor 1. In this regard, Defendant’s mental health is a two-edged sword – it
 6   arguably is a basis for lenity (consistent with Defendant’s motion for a downward
 7   departure pursuant to §5K2.13), but is also may give the Court significant pause given
 8   the risk that Defendant’s impulsivity may lead him to reoffend. A forty-month
 9
     sentence strikes the appropriate balance – taking into account the egregious nature of
10
     the offense and the risk of recidivism, measured against the evidence that Defendant’s
11
     brain injury factored into the offense.
12
           2. The need for the sentence imposed to reflect the seriousness of the offense,
13            promote respect for the law, and to provide just punishment
14         Both the government and the defense recognize the seriousness of Defendant’s
15   crime. Indeed, if the Court were to consider the offense itself – i.e., without taking
16   into account Defendant’s mental health history and the circumstances of his
17   confession – the United States would zealously seek a sentence within the applicable
18   guidelines range. This is so because Defendant had every opportunity to walk away.
19   He could have passed by Minor 1 when he saw her passed out, but did not. He could
20
     have left after he realized she was asleep and intoxicated; he stayed. Defendant could
21
     have left after the friend first saw Defendant raping the victim and told him to go, but
22
     Defendant came back. These circumstances are extremely serious.
23
           To his credit, however, Defendant, confessed of his crime the next day. While
24
     his confession may not have been motivated entirely by guilt, remorse, or a desire to
25
     do the right thing – i.e., because members of the community had posted about the
26
     assault on Facebook – this case may never have been prosecuted but for Defendant’s
27
     confession. As set forth above, Defendant identified his victim and the material
28


     United States’ Sentencing Memorandum – 8
       Case 2:19-cr-00206-WFN      ECF No. 48    filed 02/17/21   PageID.164 Page 9 of 12



 1   eyewitness. While he had no way of knowing it at the time, there would be no DNA
 2   evidence linking Defendant to the crime.
 3         Ultimately, Defendant must be sentenced for the offense conduct, which was
 4   abhorrent in this case.    That said, Defendant’s acceptance of responsibility is
 5   commendable and should be taken into account in crafting his sentence under 18
 6   U.S.C. § 3553(a) and USSG §5K2.16 (extraordinary acceptance of responsibility).
 7   Again, the United States may not have been able to meet its burden in this unique case
 8   but for Defendant’s repeated efforts to turn himself in and give a full confession.
 9
           3. The need for the sentence imposed to afford adequate deterrence to criminal
10            conduct and protect the public from further crimes of Defendant
11         The government asserts that a forty-month term of imprisonment is adequate
12   but not greater than necessary to deter further criminal misconduct, provided this
13   sentence is accompanied by ten years’ supervised release. The sentence itself is
14   approximately half of the advisory guidelines range (assuming the Court does not
15   apply the adjustment under §4B1.5(b)(1)), but the period of supervised release is
16   double the advisory guideline range for supervised release. This extended period of
17   supervised release is necessary to ensure that Defendant’s conduct and impulsivity is
18   carefully monitored following release from custody.
19
           Ultimately, Defendant was undeterred by the fact that Minor 1 was sleeping
20
     when he assaulted her. He was undeterred by the fact that she was only 16 years old.
21
     Defendant was undeterred by the fact that Minor 1’s friend told him to leave. A forty-
22
     month sentence is necessary to deter further misconduct.
23
           4. The need for the sentence imposed to provide Defendant with needed
24            educational or vocational training, medical care, or other correctional
25            treatment in the most effective manner
26         Defendant reported that he has graduated from high school in 2016. See ECF

27   No. 44 at ¶66. To the extent applicable, additional educational or vocational
28   opportunities may available while he is in the custody of the Federal Bureau of

     United States’ Sentencing Memorandum – 9
       Case 2:19-cr-00206-WFN     ECF No. 48    filed 02/17/21   PageID.165 Page 10 of 12



 1   Prisons.    These would appear to be beneficial to him and provide increased
 2   opportunities upon his release. Substance abuse treatment should also be considered,
 3   given his history of using alcohol and other controlled substances. See ECF No. 44 at
 4   ¶¶ 60-65.
 5         5. The need to avoid unwarranted sentence disparity among defendants with
 6            similar records who have been found guilty of similar conduct.
 7         The best way to ensure consistent sentences for similarly-situated defendants

 8   across courtrooms, districts, and the country is for courts to apply the Guidelines in

 9   the same manner everywhere. See United States v. Saeteurn, 504 F.3d 1175, 1181
10   (9th Cir. 2007); United States v. Parker, 462 F.3d 273, 277 (3d Cir. 2006); United
11   States v. Boscarino, 437 F.3d 634, 638 (7th Cir. 2006). The Guidelines generally are
12   the only normative way to accomplish that.
13         In this case, a sentence of forty months’ imprisonment properly balances “the
14   need to avoid unwarranted sentence disparities among defendants with similar records
15   who have been found guilty of similar conduct.” 18 U.S.C. § 3553(a)(6). This
16   sentence takes into account the totality of Defendant’s conduct, which was very
17   serious as well as the unique history and circumstances of this case.
18         6. Basis for Upward Departure and/or Variance
19         The government respectfully submits, consistent with the parties’ Rule
20
     11(c)(1)(C) plea agreement, that the 3553(a) factors relating to Defendant’s offense
21
     and history are not adequately captured by the advisory guidelines sentence. As
22
     reflected by the initial guidelines calculations in the draft PSIR, it is a close call
23
     whether certain enhancements apply. See ECF No. 44. There may also be bases for a
24
     departure and/or variance pursuant to USSG §§ 5K2.13 and 5K2.16. The parties
25
     accounted for all of these considerations in their Rule 11(c)(1)(C) plea agreement,
26
     which balances the totality of Defendant’s history and characteristics with the
27
     seriousness of the his crime against Minor 1.
28


     United States’ Sentencing Memorandum – 10
       Case 2:19-cr-00206-WFN     ECF No. 48    filed 02/17/21   PageID.166 Page 11 of 12



 1                           SENTENCING RECOMMENDATION
 2         The Government reiterates its recommendation that the Court accept the Rule
 3   11(c)(1)(C) plea agreement and sentence Defendant to forty months’ imprisonment
 4   followed by ten years’ supervised release. Such a sentence adequately captures the
 5   nature and severity of Defendant’s offense conduct, as well as his criminal history,
 6   and relatively unique acceptance of responsibility.
 7         Respectfully submitted this 17th day of February 2021.
 8
 9                                          William D. Hyslop
                                            United States Attorney
10
11                                          s/ Richard R. Barker
                                            Richard R. Barker
12
                                            Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     United States’ Sentencing Memorandum – 11
       Case 2:19-cr-00206-WFN      ECF No. 48   filed 02/17/21   PageID.167 Page 12 of 12



 1                            CERTIFICATE OF SERVICE
 2
           I hereby certify that on February 17, 2021 I electronically filed the foregoing
 3
     with the Clerk of the Court using the CM/ECF System, which will send notification
 4
     of such filing to the following:
 5
           Andrea George
 6         Federal Defenders of Eastern Washington and Idaho
 7         10 North Post Street, Suite 700
           Spokane, WA 99201.
 8
 9                                         s/ Richard R. Barker
                                           Richard R. Barker
10
                                           Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     United States’ Sentencing Memorandum – 12
